Criminal prosecution upon indictment charging defendant with carnal knowledge of a virtuous female child, over twelve and under sixteen years of age. G.S., 14-26. *Page 766 
Verdict: Guilty of carnal knowledge as charged in the bill of indictment.
Judgment: Confinement in Central Prison at Raleigh for not less than three nor more than five years.
Defendant appeals to Supreme Court and assigns error.
The several assignments of error presented by defendant on this appeal have been carefully considered and are found to be without merit. The trial appears to have been conducted in full accordance with settled rules of evidence and well established principles of law. And the evidence taken in the light most favorable to the State is sufficient to take the case to the jury, and to support the verdict. Hence, in the judgment below we find.
No error.